Citation Nr: 0333420	
Decision Date: 12/01/03    Archive Date: 12/15/03

DOCKET NO.  03-01910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to restoration of a rating of total disability 
based on individual unemployability (TDIU rating). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, wife, and daughter


ATTORNEY FOR THE BOARD

W. Yates, Counsel


REMAND

The veteran served on active duty from August 1955 to 
September 1959.  He previously was assigned a TDIU rating due 
to service-connected disabilities.  This case comes to the 
Board of Veterans' Appeals (Board) from a May 2001 RO 
decision which terminated the TDIU rating; the veteran 
appeals, seeking to have the TDIU rating restored.  A hearing 
before RO personnel was held in February 2003.

As part of his appeal, the veteran requested a Board hearing 
in Washington, D.C., and such a hearing was scheduled to take 
place in December 2003.  However, in November 2003, he 
requested that he instead have a Board videoconference 
hearing at the RO.  The case must be returned to the RO for a 
Board videoconference hearing.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2003).  

Accordingly, the case is remanded for the following:

The RO should schedule the veteran for a 
Board videoconference hearing at the RO.  
After necessary action on this hearing 
request is completed, the RO should 
return the case to the Board in 
Washington, D.C.


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


